Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 

Claim Status
Claims 1-55 and 58 remain canceled. Claims 56, 57, and 59-71 are pending and under examination. The amendment filed on 01/05/2020 in response to the Non-Final office Action of 09/17/2020 is acknowledged and has been entered.

Action Summary
Claims 56-68 rejected under 35 U.S.C. 103 as being un-patentable over Levin et al. J Natl Cancer Inst 84:1432-1437, 1992 in view of Gebhardt et al. Radiation Oncology 2014, 9:130 and Levin et al. (Neuro Oncol. 14(Suppl. 6), vi74 (2012)), referred to herein as Levin-2 is withdrawn in light of the claim amendment deleting progressed, which was construed by the Examiner to encompass glioblastoma mutliforme. 
Claims 69-71 rejected under 35 U.S.C. 103 as being un-patentable over Levin et al, Gebhardt et al. and Levin-2 as applied to claims 56-68 above, and further in view of Lewandowska et al. (Mol Diagn Ther (2014) 18:45–53) as evidenced by  Zhu et al. (2017) I. PLoS ONE 12(1) is withdrawn in light of the fact the amendment to the independent claims 56, which claims 69-71 depend from. 




Response to Arguments
Applicant’s arguments with respect to claim(s) 56, 57, and 59-71  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

		New Rejection necessitated by claim amendment 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56 and 58-68 are rejected under 35 U.S.C. 103 as being un-patentable over Levin et al. (US6,653,351 B2) in view of Levine et al., Clinical Cancer Research, Vol. 9, 981-99, March 2003 “Levine-2”, Buckner et al., Journal of Neuro-Oncology volume 36, pages 65-70, 1998, Johnson et al., Science, Vol. 343, January 10, 2014, and Killela et al, Oncotarget 2014 Mar; 5(6): 1452-1457. 
Levin et al. teaches a method of treating anaplastic glioma in a subject comprising administering to said subject, in combined amount to effect treatment, a treatment regimen comprising at least one cycle of eflomithine, matulane and a nitrosourea, see claim 1; wherein nitrosurea is lomustine, see claim 2; wherein said subject has previously received radiation therapy, see claim 18; wherein said subject has previously received chemotherapy in addition to eflomithine, lomustine, matulane and vincristine, see claim 19. Moreover, Levin et al. anaplastic astrocytoma, see Table 1. Levin et al. teaches eflornithine is D-eflornithine, see claim 27. Furthermore, Levin et al. teaches DFMO (alpha-difluoromethylomithine, eflornithine, Ornidyl ®) is a structural analog of the amino acid L-omithine and has a chemical formula C6H12 N2O2F2-DFMO can be employed in the methods of the invention as a racemic (50/50) mixture of D- and L-enantiomers, or as a mixture of D- and L-isomers where the D-isomer is enriched relative to the L-isomer, for example, 70%, 80%, 90% or more by weight of the D-isomer relative to the L-isomer. The DFMO employed may 1also be substantially free of the L-enantiomer, see col. Lastly, Levine et al. teaches DMFO is administered orally, see Example 1. 
 Levin et al. does not teach eflornithne hydrochloride salt in an aqueous solution. In addition, Levine et al. does not teach the chemotherapy is temozolamide. Levine et al. does not teach the subject has a driver mutation in the RB or AKT-mTOR pathways and a mutation in one or more of the IDH1, IDH2, TP53, PTEN, and ATRX gene.
Levine-2 teaches a method of treating anaplastic astrocytoma comprising adminsterin an effective amount of a combination of an aqueous solution of DFMO (DL-eflornithine hydrochloride monohydrate) with PCV (procarbazinem 1-(2-chloroethyl)-yclohexyl-1-nitrosourea, and vinscristine) to a human subject, see Abstract and Treatment Section. 
Buckner et al. teaches Eflornithine, an irreversible inhibitor of ornithine decarboxylase, reduces cellular polyamine levels and has also been reported to cause tumor regression in patients with recurrent anaplastic astrocytoma and glioblastoma multiforme, see Abstract. 
Johnson et al. teaches tumors from 6 of 10 patients treated with the chemotherapeutic

	Killela et al. teaches Exome sequencing of A3s (anaplastic astrocytoma) identified frequent mutations in IDH1 (75%, 12/16), ATRX (63%, 10/16), and TP53 (82%, 13/16). In contrast, the majority of GBMs (75%, 21/28) did not contain IDH1 or ATRX mutations, and displayed a distinct spectrum of mutations, see Abstract. Moreover, Killela et al. teaches that mutations in IDH1, ATRX, and TP53 are the most frequent genetic alterations in progressive astrocytomas. Novel alterations, including recurrent mutations in PIK3R1 and Notch family genes (NOTCH1, NOTCH2, NOTCH4, NOTCH2NL) are also revealed in the IDH1-mutated astrocytomas, see page 1452, left col, first para. In sum, the teaching of Killela et al. meets the limitation of identifying a subject with recurrent anaplastic astrocytoma by determining the subject has a mutation in one or more of the IDH1, IDH2, TP53, PTEN, and ATRX genes.
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was filed to substitute the DMFO formulation taught by Levine et al. with the DMFO formulation taught by Levine-2 i.e., D.L-DFMO hydrochloride in an aqueous solution and substitute the chemotherapy taught by Levine et al. with TMZ taught by Johnson et al. and further modify the method taught by Levine et al. to include subject with recurrent anaplastic astrocytoma harboring  mutations in RB and AKT-mTOR that is caused by TMZ taught by Levine 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
		
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN P CORNET/Primary Examiner, Art Unit 1628